Chief Justice Gabbert
delivered the opinion of the court.
The case on the motion to dismiss is ruled by Harrington v. Harrington, 58 Colo. 155, 144 Pac. 20, where it was held that sec. 6, page 11, Session Laws 1911, did not repeal sec. 2123, R. S. 1908, which provides that a writ of error to review a decree of divorce shall not be sued out after six months from the date of such decree; that the date of the judgment or decree of divorce is the date it is rendered; that thereafter the matter of its formal entry is purely clerical or ministerial, and that the statute providing the time within which a writ of error must be sued out is one of limitation of a defensive character, which is properly raised when defendant enters an appearance, by a motion to dismiss for failure to sue out the writ within the time fixed by the statute. See Rudolph v. Rudolph, 50 Colo. 243, 114 Pac. 977.

Writ of error dismissed.

Mr. Justice Garragues and Mr. Justice Scott concur.